Citation Nr: 1632714	
Decision Date: 08/17/16    Archive Date: 08/24/16

DOCKET NO.  09-39 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from July 1943 to December 1944, and from November 1950 to April 1953.

This case is before the Board of Veterans' Appeals (Board) on appeal from a            June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, jurisdiction later transferred to the RO in            Los Angeles, California.  A July 2015 Travel Board hearing was held before the undersigned Veterans Law Judge.

The Board denied the claim by September 2015 decision.  The Veteran appealed         to the U.S. Court of Appeals for Veterans Claims (Court).  The parties to that action agreed to a Joint Motion for Remand (JMR) that the Court approved by March 2016 order, remanding the case to the Board for further consistent proceedings.  


FINDINGS OF FACT

1. As was previously found in this matter, it is conceded the Veteran was exposed to hazardous noise in service.

2. There is sufficient indication of chronic tinnitus to presume causal linkage to service, when according full competency and weight to the Veteran's lay testimony regarding post-service continuous symptomatology and attendant seeking of medical attention for the problem. 





CONCLUSION OF LAW

With resolution of reasonable doubt in the Veteran's favor, the criteria are met to establish service connection for tinnitus.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A.         §§ 5100, 5102, 5103A, 5107, 5126 (West 2014) sets forth VA's duties to notify and assist a claimant with the evidentiary development of a claim for compensation or other benefits.  See also 38 C.F.R. §§ 3.102 , 3.159 and 3.326 (2016).  VCAA notice must, upon receipt of a complete or substantially complete application for benefits, inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will obtain on his behalf.

Given the grant of the benefit sought, the Board need not address whether there was compliance with VCAA duties to notify and assist before reaching the merits of        this case.

Under applicable VA law, service connection is available for current disability resulting from disease contracted or an injury sustained while on active duty service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection also may be granted for disease diagnosed after discharge where incurred in service.  38 C.F.R.                     § 3.303(d).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet.App. 247, 253 (1999).
If there was chronic disease in service, reappearance at any later date is service-connected, unless clearly due to an intercurrent cause.  If not chronic, there must be continuity of symptomatology to link in-service disability to post-service condition. See 38 C.F.R. § 3.303(b).  But see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (continuity of symptomatology principle limited to where involving those diseases already listed as "chronic" under 38 C.F.R. § 3.309(a)).

Certain chronic diseases, such as an other organic disease of the nervous system, may be presumed to have been directly incurred in active service without need for competent evidence proving a causal relationship to service, if manifested to a 10 percent level within one-year of service discharge.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Tinnitus is a recognized "chronic disease" under 38 C.F.R. § 3.309(a) as an organic disease of the nervous system, when there has been evidence of acoustic trauma.  See Fountain v. McDonald, 27 Vet. App. 258, 271 (2015).  

Whether to award service connection depends on review of all relevant evidence, medical evidence and lay statement, and the evaluation of its competency and credibility.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999). 

When, under VA law, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.  See also 38 U.S.C.A.            § 5107(b).  See, too, Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).

Reviewing the evidence, Service Treatment Records (STRs) did not identify noise exposure or any hearing issues.  The Veteran however alleges acoustic trauma                in service, his January 2009 informal claim indicating noise exposure was sustained aboard ship and near heavy artillery.  During course of VA Medical Center (VAMC) treatment, and his March 2009 statement, the Veteran elaborated that while stationed on the U.S.S. Mississippi he worked in the evaporator rooms containing very loud machinery that desalinized the ocean water.  He was also aboard ship when the heavy 16 inch guns on deck were shot at practice targets,            in 1948-49 and stated this was when he remembered the hissing sound in his ears began.  The Veteran indicated further, as the years passed the hissing sound had gotten worse.  He had been to a lot of doctors but no treatment was given, he was always told there was no cure.  The same basically transpired with VA doctors, who did give him multivitamins and said it might help.  He couldn't remember names of all the doctors he had been to, there were at least four or five over the last 20 years.  

Records of VAMC outpatient treatment indicate in March 1998 the Veteran had a head and neck consult, and was seen for ringing in ears, right worse than left for years, with occasional headaches due to the ringing ears.  On a May 1998 follow-up evaluation the Veteran described the ringing in his ears as worsening over the last five years.  Later on January 2009 otolaryngology consult the Veteran was indicated to have had a 15-year history of progressive tinnitus (slightly worse on right side).  

On VA Compensation and Pension examination of March 2009 before an audiologist the medical history was reviewed and the Veteran reported having had "the hissing" in his ears for years, it seemed to be getting worse, being worst when background noise was really quiet.  He reported military noise exposure from guns, planes, evaporation equipment aboard ship (8 hours a day) without use of hearing protection devices.  He had some occupational noise exposure as a meat cutter.     He denied recreational noise exposure.  When asked again the date and circumstances of tinnitus onset, he replied "years ago. I can't remember.  It's been so long."  The VA examiner then gave the following opinion, "Based upon the lack of documented hearing problems or noise exposure in the claims file, lack of concession of noise exposure, lack of a timeline for the tinnitus, and reported occupational noise exposure without hearing protection, it is deemed less likely             as not that the Veteran's hearing loss and tinnitus [hearing loss being an independently claimed disability] are related to noise exposure during active military duty."

At the June 2015 Board hearing the Veteran gave consistent testimony with what was previously offered, stating he was exposed to loud noises while aboard ship in the evaporating room for 8-hour shifts, this for whole duration he was aboard           the ship.  He stated he would have stayed in the military longer but for the "hissing" noise in his ears for which military treatment providers said they could do nothing.  

Following the Board's September 2015 decision denying service connection for tinnitus, the Joint Motion for Remand approved by the Court addressed ostensible deficiencies within the reasons and bases accompanying that decision, stating in part that it did not explicitly consider entitlement to service connection based on a continuity of symptomatology under 38 C.F.R. § 3.303(b).  The Joint Motion further found problematic the Board's reliance upon the March 2009 VA examiner's opinion which did not take into account conceded noise exposure                 in service.  The Joint Motion further took issue with the Board's finding of                   the Veteran's diminished credibility as a witness to establish tinnitus since service, and diminished competency to prove a causal nexus to service given he was not a medical expert.  Further, the Court directed a particular application of the Fountain decision to the facts of this case.

Having reviewed the record, mindful of the concerns raised by the Joint Motion,  and with every legitimately supported application of VA's benefit-of-the-doubt doctrine, the claim is granted.  See again, 38 U.S.C.A. § 5107(b); 38 C.F.R.               § 3.102.  The Veteran's noise exposure in service has never been in question as previously conceded.  The lay testimony and consistent circumstances of service are accepted as probative.  On the whole, there is continuity of symptomatology which relates current tinnitus back to service.  See 38 C.F.R. § 3.303(b).  Accordingly, the criteria for service connection are met.  



	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for tinnitus is granted.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


